Sailer v. Goodno, 1997 ND 26, 565 N.W.2d 505|N.D. Supreme Court|Sailer v. Goodno, 1997 ND 26, 565 N.W.2d 505[Go to Documents]Filed Feb. 13, 1997IN THE SUPREME COURTSTATE OF NORTH DAKOTA1997 ND 26Ronda Sailer, Plaintiff and Appellantv.Christy Goodno, Defendant and AppelleeCivil No. 960212Appeal from the District Court for Mercer County, South Central Judicial District, the Honorable James M. Vukelic, Judge.AFFIRMED.Per Curiam. Robert O. Wefald (on brief), Wefald Law Office, Ltd., P.O. Box 1, Bismarck, N.D. 58502-0001, for plaintiff and appellant. Jodi Billing Bjornson (argued), Jerry W. Evenson (appeared), Zuger Kirmis & Smith, P.O. Box 1695, Bismarck, N.D. 58502-1695, for defendant and appellee.Sailer v. GoodnoCivil No. 960212Per Curiam.[¶1] This matter arises out of a pedestrian/automobile accident which occurred on August 20, 1994. Judgment was entered on a jury verdict finding against Ronda Sailer. Sailer appealed the judgment claiming the jury verdict was contrary to the law and the facts and that the denial of the motion for a new trial was an abuse of discretion. The judgment dated August 7, 1996, is affirmed under Rule 35.1(a)(3) and (4), N.D.R.App.P.[¶2]Gerald W. VandeWalle, C.J.Mary Muehlen MaringWilliam A. NeumannHerbert L. MeschkeEverett Nels Olson, D.J.[¶3] Everett Nels Olson, D.J., sitting in place of Sandstrom, J., disqualified.